Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 10/16/2020.
                                                     Claim Rejections -35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 15,16-20,  22-26 are rejected under 35 U.S.C. 103 as being unpatentable over
Adusumill (US 2018/0068857) in combination with Baldwin et al (2012/0108020) and Hamada et al (US 2016/0247894)
With respect to claim 1 Adusumilli et al teach a method of forming semiconductor structure
Comprising forming a semiconductor structure over a semiconductor substrate; implanting carbon into
the semiconductor structure (para 0053, 0054,0059,0060); implanting gallium into the semiconductor
structure(para 0045); and heating the semiconductor structure after the implanting of carbon and
gallium.(para 0044 and para 0060). Adusumill et al do not teach higher carbon dose than Gallium. 
Baldwin et al teach carbon implanted dose higher than Gallium dose (para 0043). It would have been

et al for the benefit of activation of dopant impurities without diffusion of gallium dopants.
With respect to claim 2, Adusumilli et al teach the method for forming a semiconductor device
structure, wherein the semiconductor structure comprises germanium (para 004, 0045).
With respect to claim 3 Adusumilli et al teach the method for forming a semiconductor device
structure, wherein the semiconductor structure comprises silicon germanium (para 0044, 0045.)
With respect to claim 7, Adusumilli et al teach the method for forming a semiconductor device
structure, further comprising forming a metal-containing layer on the semiconductor structure after
implanting carbon and gallium.(para 0054)
With respect to claim 8, Adsumilli et al teach the method for forming a semiconductor device
structure as claimed, wherein the semiconductor structure is an epitaxially grown source/drain
structure. (para 0044, 0049)
With respect to claim 11, Adusmilli et al teach a method for forming a semiconductor device
structure, comprising: forming a semiconductor structure over a semiconductor substrate; implanting a
first dopant into the semiconductor structure, wherein the first dopant has a smaller atomic radius than
that of silicon; implanting a second dopant into the semiconductor structure, wherein the second
dopant has a greater atomic radius than that of boron; and annealing the semiconductor structure after
the implanting of the first dopant and the second dopant. (para 0044,045 0053,0054,0059,0060).
Adusumill et al do not teach higher carbon dose than Gallium. Baldwin et al teach carbon
implanted dose higher than Gallium dose (para 0043). It would have been obvious to one of ordinary
skill in the art to modify the teaching Adusumill et al by teaching of Baldwin et al for the benefit of
activation of dopant impurities without diffusion of gallium dopants.

With respect to claim 12, Adusumilli et al teach the method for forming a semiconductor device

With respect to claim 13, Adusumilli et al teach the method for forming a semiconductor device
structure, wherein the second dopant comprises gallium (para 0044,045 0053,0054,0059,0060)
With respect to claim 16, Adusumilli et al teach a method for forming a semiconductor device
structure, comprising: implanting carbon into a semiconductor structure, wherein the semiconductor
substrate contains germanium; implanting gallium into the semiconductor structure; and heating the
semiconductor structure after the implanting of carbon and gallium. (para 0044,045
0053,0054,0059,0060
With respect to claim 17, Adusumilli et al teach the method for forming a semiconductor device
structure, wherein the semiconductor structure is a semiconductor substrate. (para 0044,045
0053,0054,0059,0060
With respect to claims 18, 22 Adusumilli et al teach the method for forming a semiconductor
device structure, wherein the semiconductor structure is a fin structure. (para 0044,045
0053,0054,0059,0060
With respect to claim 19, Adusumilli et al teach the method for forming a semiconductor device
structure, wherein the semiconductor structure is a source/drain structure. (para 0044,045
0053,0054,0059,0060)
With respect to claim 6, Adusumilli et al do not explicitly teach the method for forming a
semiconductor device structure, wherein forming the semiconductor structure comprises epitaxially
growing a p-type source/drain structure over the semiconductor substrate. Implanting C ions first and
then implanting Ga or implanting Ga first and then implanting C ions would have been well within the
scope one of ordinary skill in the art because both orders are functionally equivalent.

With respect to claim 22, Adusimill he method for forming a semiconductor

semiconductor fin structure, or a source/drain structure. (para 0044,045 0053,0054,0059,0060
With respect to claim 23, Adsumilli et al teach the method for forming a semiconductor device
structure, further comprising forming a metal-containing material directly on the
semiconductor structure after implanting carbon and gallium, wherein the metal-containing material is
formed while the semiconductor structure is kept at a raised temperature. (para 0044,045
0053,0054,0059,0060

With respect to claim 24, Adsumilli et al teach the method for forming a semiconductor device
structure, further comprising forming a metal-semiconductor compound region directly on
the semiconductor structure. (para 0044,045 0053,0054,0059,0060)

With respect to claims1,  26, Adusumilli or Baldwin do not teach the method for forming a semiconductor device structure, wherein the implanting of the first dopant is performed before the implanting of the second dopant. Hamad etal/894 teach In one of the  embodiments, the interstitial carbon inducing ions are implanted after the dopant ions are implanted, but the order may be changed, which means implanting carbon and the implanting dopants such as group III elements.(see fig.2 and fig.3 and para 0056). It would have been obvious to one of ordinary skill in the art to modify the invention of Adusumill et al by implanting carbon first then followed implanting dopants  as the choice given by Hamad et al’894 for functional equivalence.(para 0056, fig.2 and 3)

With respect to claims 1, 11, 15, 20, 25, Adusumilli et al do not teach method for forming a
semiconductor device structure, wherein the implanting of carbon is performed with a first dosage,
the implanting of gallium is performed with a second dosage, and a ratio of the first dosage to the

 Baldwin teach method for forming a semiconductor device structure, wherein the
implanting of carbon is performed with a first dosage, the implanting of gallium is performed with a 
second dosage, and a ratio of the first dosage to the second dosage is in a range from about 2 to about
3 first dosage to the second dosage is in a range from about 2 to about 3 (see paragraph 0038) .
See Baldwin in para 0038 carbon dose range is between 5X1014 to 5X10 15 /cm 2
 and Gallium dose range 1X1014 to 1X10 16 /cm 2 . From these range if chosen carbon dose 5 X10 14 / cm 2 and chosen gallium dose 2X10 14 /cm2 , the ratio of carbon to gallium will be 2.5, which meets the instant claimed condition. The choice of choosing doses for carbon and gallium would have been well within the choice of one of ordinary skill in the art to modify the invention of Adsumilli et al by teaching of Baldwin with above chosen implantation doses for the benefit of improved CMOS circuits. Note that
both Adusumilli et al and Baldwin et al are analogues art teaches forming ICs with CMOS devices.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.  Applicant amended claim by bringing previously claimed dependent claim 4 to claim 1 and adding claim 26. However such limitation is not patentable  because Hamad et al ‘894 teach in one of the  embodiments, the interstitial carbon inducing ions are implanted after the dopant ions are implanted, but the order may be changed, which means implanting carbon and the implanting dopants such as group III elements.(see fig.2 and fig.3 and para 0056). It would have been obvious to one of ordinary skill in the art to modify the invention of Adusumill et al by implanting carbon first then followed implanting dopants  as the choice given by Hamad et al’894 for functional equivalence.(para 0056, fig.2 and 3). All pending amended claims 1-3, 6-8, 11-13, 15, 16-20, 22-26 are again rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can
normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Zandra Smith, can be reached on 571-272-2429. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Primary Examiner, Art Unit 2816